UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7314



DARRIN G. ARBOR,

                                              Plaintiff - Appellant,

          versus


MRS. EZELL, Food Service Supervisor; ETHEL
LANKFORD, Food Service Manager; J. CAPPS,
Grievance Coordinator; A. TILLERY, Grievance
Coordinator; M. J. WILKERSON, Regional Direc-
tor; RUFUS FLEMING, Deputy Director; MARYLAND
POPE, Food Service Director; GREENSVILLE COR-
RECTIONAL FOOD SERVICE DEPARTMENT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-905-AM)


Submitted:   January 18, 2001             Decided:   January 25, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrin G. Arbor, Appellant Pro Se. Banci Enga Tewolde, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Darrin G. Arbor appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Arbor v. Ezell, No. CA-99-905-AM (E.D. Va.

Aug. 23, 2000).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 21, 2000, the district court’s records show that it was
entered on the docket sheet on August 23, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2